internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend b state x dollars amount y dollars amount z dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax- exempt under sec_501 of the code and have been determined to be a private_operating_foundation under sec_509 and sec_4942 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you were formed in the state of b to provide educational social networking recreational and wellness programs for seniors in your community you have requested approval of a set-aside of funds in the amount of x dollars for the tax_year ending june there are over adults over the age of in your community and you currently share space with the city parks and recreation department because of lack of space you have limited programs and limited hours you intend to renovate and occupy a big_number to big_number square foot property in order to provide a full service senior center within the city accessible by public transportation the proposed facility’s location is also very convenient for seniors because of its close proximity to other entities that support wellness and healthy aging your set-aside request includes y dollars in facility fit up costs and a total of z dollars for initial program expansion resulting from your new facility and more available space this includes community investment projects hiring of additional staff information_technology and miscellaneous program expenses such as class supplies satellite space rental and additional instructor fees funds for the facility fit up and new program_costs had been reserved during the fiscal_year ending june the year after you had occupied a larger facility however the accumulated funds could not be disbursed because you were prevented from occupying a new facility when a deal you had negotiated for a different property fell through the reserved funds will now be expended for the same purposes in the fiscal_year ending june when you have completed the necessary renovations and occupied the facility described above in the expectation that they would be disbursed before the end of basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_4942 of the code requires that private operating_foundations must spend at least of its adjusted_net_income or its minimum_investment_return whichever is less directly for the active_conduct of its exempt_activities the income test in order to remain a private_operating_foundation sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 you sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely to renovate a facility for a conveniently located senior center the funds set_aside will be expended for a project which is a specific project within the meaning of sec_53_4942_a_-3 namely to fund renovations and expanded operations for a facility to be used as a senior center your project resembles that described in revrul_74_450 which involved the construction and maintenance of a public work to wit a public park your project can be better accomplished by a set-aside rather than an immediate payment of funds in the language used by sec_53_4942_a_-3 of the regulations your specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects the cost of the project far exceeds what you are normally capable of distributing in any given year you had a reasonable expectation that you would move into a new facility before date and had been limiting your qualifying distributions so that you could accumulate enough income to pay for the fit up and the expansion of your programs once you occupied the new leasehold through circumstances beyond your control you were prevented from occupying a new facility and distributing the reserved funds by that date without making qualifying distributions in the amount of the set_aside in the fiscal_year ending june you will not be able to maintain your status as a private_operating_foundation described in sec_4942 however to make qualified disbursements unrelated to the project before that date would increase the burden of the project in following years when you would not be able to accumulate income all of your income being dedicated to the ordinary recurring costs of operating the new facility and conducting its expanded programs your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely yours holly o paz director exempt_organizations rulings and agreements enclosure
